UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1959


NOELLA MBOLLE EJEDE EJEDE,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 20, 2012                 Decided:   April 10, 2012


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Irena I. Karpinski, LAW OFFICES OF IRENA I. KARPINSKI,
Washington, D.C., for Petitioner. Tony West, Assistant Attorney
General, Emily Anne Radford, Assistant Director, Kohsei Ugumori,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Noella Mbolle Ejede Ejede, a native and citizen of

Cameroon,   petitions       for   review    of   an   order    of    the    Board    of

Immigration Appeals (Board) denying her applications for relief

from removal and remanding the record to the Immigration Judge

to   provide   all   advisals      required      by   the    grant   of     voluntary

departure to Ejede, and for entry of a new decision.                         While we

have   jurisdiction     over      the   Board’s       order,    we     dismiss      the

petition for review without prejudice for prudential reasons.

See Qingyun Li v. Holder, 666 F.3d 147 (4th Cir. 2011).                              We

dispense    with     oral    argument      because     the     facts       and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                               PETITION DISMISSED




                                        2